Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 19, 2020

                                       No. 04-19-00332-CV

     Lee B.WHEELER, Trustee of the L&P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                                 v.

                     SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                    Appellee

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-17-0027-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                          ORDER
       Appellants’ reply brief was due on March 5, 2020. See TEX. R. APP. P. 38.6(c). After the
due date, Appellants filed a first motion for a thirty-day extension of time to file the reply brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on April 6, 2020. See
id. R. 38.6(d).



       It is so ORDERED on March 19, 2020.

                                                                          PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court